Citation Nr: 1310603	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a skull fracture, to include as secondary to a service-connected seizure disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for paraplegia, to include as secondary to a service-connected seizure disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's sister


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1960 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a Travel Board Hearing in April 2102 with an Acting Veterans Law Judge no longer employed by the Board.  The Veteran indicated that he does not wish to have another hearing, and a transcript of the 2012 hearing is associated with the claims file.  

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for skull fracture residuals and paraplegia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A Board decision dated in November 1971 denied service connection for paraplegia and residuals of a skull fracture; the decision is final.  

2.  Evidence received since the last final decision of record, which denied service connection for paraplegia and skull fracture residuals, relates specifically to an unestablished fact necessary to substantiate the claims; it raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for skull fracture residuals is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material having been received, the claim for service connection for paraplegia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for skull fracture residuals and paraplegia.  The claims on the merits require additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The Board, in a November 1971 decision, denied the Veteran's claims for service connection for paraplegia and residuals of a skull fracture.  Essentially, the Board determined that the Veteran did experience a fall from a tree in November 1969; however, that such a fall was not as a result of a service-connected seizure.  The Veteran had contended that he felt disoriented and seizure-like symptoms at the time of his fall, and the Board determined that this was contradicted by the medical evidence then of record.  The U.S. Court of Appeals for Veterans Claims was not yet in existence, and the Board's decision became final at its issuance.  

Essentially, the Veteran has come forth with the claims to reopen.  He alleges that new and material evidence exists to establish that his seizure disorder, to include medications taken to treat that disorder, caused him to fall from a tree in 1969 and to incur paraplegia and a skull fracture.  

The Veteran has submitted the police report of the November 1969 incident.  The officer indicated that the Veteran was climbing a tree to knock down pecans, and that he was "drunk" when he suffered a fall.  In testimony presented to a former Acting Veterans Law Judge, the Veteran stated that he was not drunk; however, he had consumed some smaller amount of alcohol at the time of the accident.  In support of his claim, he submitted internet medical journals addressing side effects of Dilantin(r), a drug that was prescribed at the time of the accident.  These internet articles state that the drug can have side-effects inclusive of cognitive impairment and loss of coordination.  

This evidence is new, in that it was not of record at the time of the previous denial.  The evidence is also material, in that the Board denial of 1971 established that the Veteran "faithfully" took his medication for service-connected seizures, and thus, the evidence of the medication potentially causing motor impairment is suggestive of a drug interaction having some role in the Veteran's fall from the tree.  

In addition to this evidence, the Veteran supplied the letter of a private physician, dated in July 2011, which stated that the Veteran's fall was a consequence of the seizure disorder.  No rationale supportive of this statement was associated with the opinion, and somewhat confusingly, the examiner noted that the Veteran should be examined to determine the likelihood of a relationship between his seizure disorder and the fall from a tree.  This evidence was not of record at the time of the last denial, and it is material, in that it provides additional evidence supportive of a nexus between the seizure disorder and the 1969 post-service fall.  

The evidence is certainly not unequivocally supportive of the Veteran's contentions; however, it is enough to be suggestive of a link between a service-connected condition, to include treatment for the condition, and the subsequent fall that caused his current disabilities.  Thus, the evidence addresses unestablished facts necessary to support the claims and does raise a possibility of substantiating the claims.  See 38 C.F.R. § 3.156.  Accordingly, the claims will be reopened.  


ORDER

New and material evidence having been received, the claim of service connection for residuals of a skull fracture is reopened; the appeal is granted to this extent only.  

New and material evidence having been received, the claim of service connection for paraplegia is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran contends that he fell from a tree in November 1969 as a result of a service-connected seizure disorder, or, from the influence of medication used to treat the disorder.  The evidence establishes that a fall from a tree did occur at this time, and that paraplegia and a skull fracture occurred as a result of the fall.  He does not contend, and the evidence does not suggest, a causal relationship between the current skull fracture residuals/paraplegia and military service.  

The Veteran has been paralyzed since 1969, and in documents submitted to VA, has indicated that he has been unable to work since that time.  The Veteran stated that he received disability benefits from the Social Security Administration (SSA) as a result of his injuries.  At present, there is no record of any SSA adjudication or award, to include any medical records utilized in determining the nature of disablement.  All records held in federal custody are considered to be constructively part of the record, even if they are not physically present.  As the Veteran is clearly very disabled from his post-service fall (and has been for over 40 years), his contention of receiving SSA benefits is highly credible, and efforts to obtain records from that agency must be made prior to adjudication on the merits taking place.    

The 2011 private physician's report contains a positive nexus opinion that is unsupported by a rationale.  Also, the opinion is equivocal in that it recommends further medical evaluation of the Veteran's claims.  The Board notes that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, while there is supportive evidence of record, the private opinion, without an associated rationale, is of limited probative value.  

Given, however, that both the 2011 private physician and the submitted internet articles are suggestive of interplay between the Veteran's seizure disorder and his fall from the pecan tree in 1969, there is a triggered duty to assist the Veteran with a medical opinion.  See McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  That the Veteran experiences paraplegia and skull fractures are not debated, and therefore, the need to examine the Veteran should be at the discretion of the examiner.  Nonetheless, at the very least, an examiner should review the claims file and determine if it is at least as likely as not that a seizure disorder, to include medication used to treat the disorder, played any etiological role in the Veteran's fall from a tree and, thus, his resultant injuries.   

Accordingly, the case is REMANDED for the following action:

1.   Contact the SSA and obtain records pertaining to the Veteran's disability award with that agency.  Also, any outstanding VA treatment records relating to treatment for the Veteran's seizures and his paraplegia/skull injury residuals should be obtained.  Should no records be found after an exhaustive search, so annotate the record.  

2.  Dispatch the Veteran's claims file to a VA examiner for the purposes of determining the etiology of paraplegia and skull injury residuals.  In this regard, the examiner should state if it is at least as likely as not (50 percent probability or greater) that the Veteran' service-connected seizure disorder, to include medication used in the treatment of the disorder, played any etiological role (either directly or by aggravation) in the Veteran's loss of balance and fall from a pecan tree in 1969 (which resulted in skull fracture and paraplegia).  The examiner should conduct a review of the relevant history of the event, and need only examine the Veteran physically if it is judged necessary.  A rationale should accompany all conclusions reached in the narrative portion of the report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.   Should the benefits not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for a final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


